EXHIBIT 10.4

SUMMARY OF DIRECTOR COMPENSATION PROGRAM

The following is a summary of the current compensation structure for
non-employee directors of ViewPoint Bank, the wholly-owned operating subsidiary
of ViewPoint Financial Group:

 * $15,000 annual retainer;
   
 * $500 per board meeting attended; and
   
 * $300 per committee meeting attended.
   

In addition to the foregoing, the Chairman of the Board will receive $10,000 per
year, the Audit Committee Chair will receive $7,500 per year and the
Compensation Committee Chair will receive $5,000 per year for the additional
responsibilities associated with these positions.

ViewPoint Bank is the wholly-owned operating subsidiary of ViewPoint Financial
Group, which itself is a majority owned subsidiary of ViewPoint MHC. The
composition of the Boards of Directors of ViewPoint MHC, ViewPoint Financial
Group and ViewPoint Bank are identical. The directors of ViewPoint MHC and
ViewPoint Financial Group are not compensated separately for their service on
these boards.